DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                          GEREMIA MAURIELLO,
                               Appellant,

                                        v.

               LARISSA BARRICK o/b/o HAILEY BARRICK,
                             Appellee.

                                  No. 4D18-1515

                             [December 6, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Michael McNicholas, Judge; L.T. Case No. 2018-DR-
000097-DVAXMX.

    Greg Rosenfeld of Law Offices of Greg Rosenfeld, P.A., West Palm Beach,
for appellant.

   No brief filed for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY, JJ., and CARACUZZO, CHERYL, Associate Judge, concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.